As filed with the Securities and Exchange Commission on March 18, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 33 Whitehall Street, 10th Floor New York, New York 10004 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Shares of Beneficial Interest NYSE Arca If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-150525 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1.Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of the Direxion Daily 7-10 Year Treasury Bear 1X Shares, Direxon Daily 20+ Year Treasury Bear 1X Shares and Direxion Daily Total Bond Market Bear 1X Shares (each a “Fund” and collectively the “Funds”), all at no par value, of the Direxion Shares ETF Trust (the “Trust”), to be registered hereunder is as set forth in the Trust’s Post-Effective Amendment No. 20 to its Registration Statement on Form N-1A (Commission File Nos. 333-150525; 811-22201), which description is incorporated herein by reference, as filed with the Securities and Exchange Commission on March 11, 2011. The Trust currently consists of 108 separate series.Each Fund to which this filing relates and their respective I.R.S. Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Direxion Daily 7-10 Year Treasury Bear 1X Shares 27-5217023 Direxon Daily 20+ Plus Year Treasury Bear 1X Shares 27-5218723 Direxion Daily Total Bond Market Bear 1X Shares 27-5215673 Item 2.Exhibits. 1. The Trust’s Certificate of Trust is included as Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on April 30, 2008 (Accession Number: 0000898432-08-000403). 2. The Trust’s Trust Instrument is included as Exhibit (a)(ii) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). 3. The Trust’s By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Direxion Shares ETF Trust March 18, 2011 /s/ Daniel D. O’Neill Daniel D. O’Neill Principal Executive Officer
